Stone Ridge U.S. Variance Risk Premium Fund Stone Ridge U.S. Small Cap Variance Risk Premium Fund Supplement to Statement of Additional Information dated April 18, 2013 To avoid the appearance of a perceived conflict of interest due to both his own personal decision and his firm’s decision to invest in various Stone Ridge Funds, Jason Thomas has resigned from the Board of Trustees of Stone Ridge Trust effective April 30, 2013.Accordingly, all references to Mr. Thomas in the Statement of Additional Information are removed. You should read this Supplement in conjunction with the Prospectus and Statement of Additional Information and retain it for future reference. May 6, 2013
